                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:21-CV-00112-FDW-DSC


 CHRISTOPHER HOLLIS et. al.,                     )
                                                 )
                  Plaintiffs,                    )
                                                 )
 v.                                              )                      ORDER
                                                 )
 VALLEY PROTEINS INC.,                           )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Ashley Z. Hager and Emily E. Schifter]” (documents ##20-21) filed April 27,

2021. For the reasons set forth therein, the Motions will be granted.


       All counsel are advised that local counsel must sign all documents submitted to the Court

and as such are accountable for the substance of such submissions under Rule 11 of the Federal

Rules of Civil Procedure.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Frank D. Whitney.


       SO ORDERED.
                                             Signed: April 27, 2021




      Case 3:21-cv-00112-FDW-DSC Document 22 Filed 04/27/21 Page 1 of 1
